Title: From Thomas Jefferson to John Paul Jones, 5 January 178[6]
From: Jefferson, Thomas
To: Jones, John Paul



Sir
Paris Jan. 5. 1785 [i.e. 1786].

I take the liberty of inclosing to you a letter with which I am honoured from his Excellency the Marechal de Castries and a Memorial accompanying it, by which it appears that a certain Françoise Rippert claims to be paid 675₶ out of the portions of prize-money due to one Robinson, garde-marine and John Francfort pilot of the squadron which was under your command which sum she says they are indebted to her. I must ask the favor of you  to examine whether you have such persons on your roll, and what is due to them. I am sensible how difficult it will be for us to undertake to decide whether such debts ever existed and whether they have not been paid, and to decide this too without hearing the other party. However if she has an authentic written power to receive their portions I would not hesitate to do her justice. I will thank you for what information you can give me on the subject of these people and have the honour to be with much respect & esteem Sir Your most obedient humble servant,

Th: Jefferson

